In a proceeding pursuant to article 78 of the CPLR, inter alla, to compel the Commissioner of the Department of Social Services of the State of New York to issue certain subpoenas to be returnable at a certain statutory “fair hearing ”, said commissioner appeals, as limited by his brief, from an order of the Supreme Court, Queens County, entered April 24, 1973, granting such relief, except so much of the order as granted the commissioner’s motion for reargument. Order affirmed insofar as appealed from, without costs, upon the consent of appellant’s counsel in open court. Martuscello, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur.